Name: Commission Regulation (EEC) No 32/81 of 1 January 1981 fixing the accession compensatory amounts in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2/28 1 . 1 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 32/81 of 1 January 1981 fixing the accession compensatory amounts in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , Having regard to Council Regulation (EEC) No 13 / 81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts in the wine sector ('), and in particular the first indent of Article 7 (b) thereof, Whereas it is necessary , pursuant to the said Regu ­ lation , to fix the accession compensatory amounts in the wine sector ; Whereas in order to avoid deflection of trade, the provisions of Article 6 of Council Regulation (EEC) No 13 / 81 should be employed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , additional note 4b to Chapter 22 of the Common Customs Tariff,  0-24 ECU per % vol per hectolitre for fresh grape must with fermentation arrested by the addition of alcohol , red , within the meaning of additional note 4a to Chapter 22 of the Common Customs Tariff ,  0-24 ECU per % vol per hectolitre for grape juice or grape must, whether or not concentrated , red , with an added sugar content not exceeding 30 % by weight, withii&gt; subheadings 20.07 A I and B I of the Common Customs Tariff,  0-24 ECU per % vol per hectolitre for grape juice ( including grape must), whether or not concentrated , red , with an added sugar content exceeding 30 % by weight within subheadings 20.07 A I and B I of the Common Customs Tariff,  10 ECU per hi for liqueur wines within the meaning of additional note 4c to Chapter 22 of the Common Customs Tariff, other than those intended for processing under customs supervision , or administrative supervision providing equivalent guarantees , into products other than those within heading No 22.05 of the Common Customs Tariff.HAS ADOPTED THIS REGULATION : Article 1 Article 2 An amount equal to the accession compensatory amount shall be levied on export from Greece to third countries of all products except those made entirely from grapes harvested in Greece . The accession compensatory amounts are hereby fixed as follows :  0-27 ECU per % vol per hectolitre for all red table wines except those of type R III ,  0-27 ECU per % vol per hectolitre for all new red wines still in fermentation,  0-16 ECU per % vol per hectolitre for red wine fortified for distillation within the meaning of Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 1 , 1 . 1 . 1981 , p . 24 .